March 9, 1931. The opinion of the Court was delivered by
The appellant made and delivered to Farmers' Fisheries Company, a corporation, his promissory note in the sum of $166.44, dated June 2, 1921, payable January 1, 1922, and secured the payment of the same by executing and delivering to said Farmers' Fisheries Company his mortgage of real estate. The note and mortgage were assigned to the Bank of Little River, respondent herein, before maturity. When action was brought on the note, and to foreclose the mortgage, the defendant appellant, for answer to the complaint, admitted the execution of the note and mortgage, but alleged that they were given in payment for stock in the Farmers' Fisheries Company which defendant was induced to purchase through fraudulent misrepresentations of Farmers' Fisheries Company, and the plaintiff, Bank of Little River. By consent of counsel, the case was referred to L.D. Lide, Esq., as special referee, who took the testimony, heard argument, and filed his report holding that if there was fraud in the sale of the stock, Bank of Little River did not participate therein, and the bank was a holder in due course of the note and mortgage sued on, and was entitled to judgment thereon. The matter was heard by his Honor Judge Shipp on exceptions to the report of the referee; the exceptions were overruled, and the report confirmed. *Page 419 
The matter is here on appeal from Judge Shipp's order.
The exceptions, two in number, question only the findings of fact by the referee, which are concurred in by the Circuit Judge. Appellant's counsel states in his argument, "There is only one question before the Court, in this appeal, and that is this, `Was the Bank of Little River a purchaser for value without notice?" The answer to this must depend upon the circumstances surrounding the transaction at the time, as gathered from the testimony."
In other words, the answer depends upon the facts. These are clearly and fully stated in the report of the special referee, and need not be restated here. They support his findings of fact and these findings are concurred in by the Circuit Judge. A careful review of the testimony satisfies this Court that these findings are correct.
The exceptions are overruled, and the order appealed from is affirmed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES COTHRAN, STABLER and CARTER concur.